Citation Nr: 0600906	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to August 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran 
indicated on his December 2002 VA Form 9 that he desired a 
Board hearing.  In January 2003 correspondence, he withdrew 
the hearing request.  In January 2004, the Board remanded 
this claim for additional development, and in February 2005 
the case was remanded to afford the veteran a current 
audiological evaluation.   


FINDING OF FACT

The veteran has level I hearing acuity in each ear.    


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 
(2005).
  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate his claim.  It also explained VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A November 2004 supplemental statement 
of the case (SOC) advised the veteran of the regulatory 
provision requiring VA to request that he submit any evidence 
in his possession pertaining to the claim.   The August 2002 
rating decision, a November 2002 statement of the case (SOC), 
the November 2004 SSOC and a September 2005 SSOC provided the 
text of other applicable regulations and explained what the 
evidence showed and why the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC's and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical evidence.  The veteran was 
provided audiological evaluations by/on behalf of VA in July 
2002 and August 2005.  He has not identified any further 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service connection for bilateral hearing loss was granted in 
December 1997, effective August 1997.  In May 2002, the 
veteran sought an increased rating.  

A July 2002 private audiological evaluation was not certified 
for rating purposes.  It shows a diagnostic impression of 
moderate to severe high frequency sensorineural hearing loss.

In a July 2002 statement, the veteran indicated that his 
hearing had gotten worse over the years and that using an 
amplifier and loud ringer allowed him to converse over the 
phone.  He also indicated that he had to concentrate on the 
person speaking in order to carry out a conversation, 
especially with any background noise.  

On private audiological evaluation on behalf of VA in July 
2002, audiometry revealed that puretone thresholds (in 
decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
15
40
75
75
LEFT
10
20
45
50

The examination found normal hearing through 2000 Hz in the 
left ear with a moderate loss at 3000-4000 Hz.  Results in 
the right ear were normal through 1000 Hz with a mild loss at 
2000 Hz and a severe loss at 3000-4000 Hz that was 
sensorineural in nature.  The average puretone thresholds 
were 51.25 decibels, right ear, and 31.25 decibels, left ear.  
Speech recognition was 92 percent in each ear.  The pertinent 
diagnosis was bilateral sensorineural high frequency hearing 
loss, more pronounced in the right ear.  It was recommended 
that the veteran be fitted with bilateral hearing aids.  He 
reported significant problems hearing in any place with 
background noise, and as a result did not like to go out 
socially.  

In a February 2004 statement, the veteran's direct supervisor 
indicated that the veteran could hold an ordinary 
conversation, hardly betraying his hearing loss, when he was 
in a relatively quiet office environment, and usually did not 
have difficulty with phone conversations unless he was 
speaking with someone with a soft voice.  However, he was 
unable to converse with people in group situations with 
medium to high background noise and would end up simply 
withdrawing from the situation.  

On September 2004 private audiological evaluation (not 
certified for rating purposes), puretone threshold testing 
appeared to produce findings similar to those on examination 
on behalf of VA in July 2002.  

On VA audiological evaluation in August 2005, audiometry 
revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
5
35
70
65
LEFT
5
20
55
50

The average puretone thresholds were 44 decibels, right ear, 
and 32 decibels, left ear.  Speech recognition was 94 percent 
in each ear.  Hearing in the right ear was deemed to be 
within normal limits through 1500 Hz, with mild to severe 
sensorineural loss of sensitivity from 2000 to 4000 Hz.  
Hearing in the left ear was within normal limits through 2000 
Hz with moderate sensorineural loss of sensitivity from 3000 
to 4000 Hz.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

For hearing loss rating purposes the rating schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), the numeric 
designation may be derived based solely on puretone threshold 
testing (Table VIA).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

On the most recent (August 2005) VA examination, the right 
ear average puretone threshold was 44 decibels and speech 
recognition was 94 percent.  Under Table VI, such hearing 
acuity is considered level I.  The left ear average puretone 
threshold was 32 decibels, and as speech recognition was also 
94 percent, the Roman numeral designation under Table VI is 
level I.  Under Table VII such levels of hearing acuity 
warrant a 0 percent rating (under Code 6100).  While the 
current level of hearing impairment shown is of primary 
concern (See Francisco, supra), it is noteworthy that the 
earlier July 2002 VA examination conducted on behalf of VA 
also produced puretone threshold and speech recognition 
findings that translate into level I hearing acuity in each 
ear.    

Hearing loss disability manifested by level I hearing in each 
ear warrants a 0 percent rating under Code 6100.  See Section 
4.85, Table VII.  An exceptional pattern of hearing which 
would warrant rating under the alternate provisions of 
38 C.F.R. § 4.86 is not shown.  Audiometric testing results 
are dispositive evidence in a claim regarding the schedular 
rating of hearing loss disability.  See Lendenmann, supra.  
Consequently, a schedular rating in excess of 0 percent is 
not warranted.   
 
The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests there are factors 
warranting an extraschedular rating, such as marked 
interference with employability or frequent hospitalizations 
due to the hearing loss.  38 C.F.R.  § 3.321.  Consequently, 
referral for extraschedular consideration is not warranted. 

Given that there is no evidence supporting assignment of a 
rating in excess of 0 percent on a schedular or 
extraschedular basis, the preponderance of the evidence is 
against this claim, and it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


